           Case 2:17-cv-02706-JAM-GGH Document 33 Filed 10/30/18 Page 1 of 4

 1   Lori Rifkin, Esq. [S.B. # 244081]
     HADSELL STORMER & RENICK LLP
 2   4300 Horton Street, #15
     Emeryville, CA 94608
 3
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Email: lrifkin@hadsellstormer.com
 5
     Dan Stormer, Esq. [S.B. #101967]
 6   HADSELL STORMER & RENICK LLP
 7   128 N. Fair Oaks Avenue
     Pasadena, California 91103
 8   Telephone: (626) 585-9600
     Facsimile: (626) 577-7079
 9   Emails: dstormer@hadsellstormer.com
10
     [Additional counsel cont. on next page]
11

12
                                   UNITED STATES DISTRICT COURT
13                                EASTERN DISTRICT OF CALIFORNIA
14    Estate of BERTRAM HISCOCK, deceased, by and           Case No.: 17-CV-02706-JAM-GGH
      through Vincent Hiscock, as Administrator;
15    Sherrick Hiscock,                                     [Assigned to the Honorable John A. Mendez –
16                         Plaintiffs,                      Courtroom 6]
17    v.                                                    STIPULATION FOR DISMISSAL OF
                                                            ENTIRE ACTION WITH PREJUDICE;
18    COUNTY OF YUBA; COUNTY OF SUTTER;                     [PROPOSED] ORDER
      Sheriff-Coroner Steven L. Durfor, in his individual
19    and official capacities; TONY HOBSON, in his          Complaint filed:           December 28, 2017
      individual and official capacities; JOAN ODOM,        Disc. Cut-Off:             April 5, 2019
20    M.D., in her individual capacity, and DOES 1-5,       Motion Cut-Off:            June 18, 2019
21                                                          Trial Date:                September 16, 2019
                          Defendants.
22

23

24

25

26

27

28

     STIPULATION FOR VOLUNTARY
     DISMISSAL OF ENTIRE ACTION
          Case 2:17-cv-02706-JAM-GGH Document 33 Filed 10/30/18 Page 2 of 4

 1   [Additional counsel cont. from first page]

 2   PORTER | SCOTT
     A PROFESSIONAL CORPORATION
 3
     Carl L. Fessenden, SBN 161494
 4   Barakah M. Amaral, SBN 298726
     350 University Avenue, Suite 200
 5   Sacramento, California 95825
     TEL: 916.929.1481
 6   FAX: 916.927.3706
 7
     Attorneys for Defendants
 8   COUNTY OF YUBA and SHERIFF-CORONER STEVEN L. DURFOR

 9
     HANSON BRIDGETT LLP
10   PAUL B. MELLO, SBN 179755
     SAMANTHA D. WOLFF, SBN 240280
11   LAUREL E. O’CONNOR, SBN 305478
     425 Market Street, 26th Floor
12   San Francisco, California 94105
     Telephone: (415) 777-3200
13   Facsimile: (415) 541-9366

14   Attorneys for Defendants COUNTY OF SUTTER;
     TONY HOBSON; JOAN ODOM, M.D.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION FOR VOLUNTARY
     DISMISSAL OF ENTIRE ACTION
          Case 2:17-cv-02706-JAM-GGH Document 33 Filed 10/30/18 Page 3 of 4

 1          Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Estate of Bertram Hiscock,
 2   deceased, by and through Vincent Hiscock, as administrator and Sherrick Hiscock, and Defendants
 3   County of Yuba, County of Sutter, Sheriff-Coroner Steven L. Durfor, and Tony Hobson hereby stipulate
 4   to the voluntary dismissal of this action with prejudice.
 5          Except as provided in the Settlement Agreement, each party is to bear its own costs, attorney’s
 6   fees, and expenses and waives any claim for such costs, fees, and expenses.
 7          IT IS SO STIPULATED.
 8

 9   Dated: October 30, 2018                       HADSELL STORMER & RENICK LLP
10

11                                                 By:    /s/ Lori Rifkin
                                                          Lori Rifkin
12                                                        Dan Stormer
                                                   Attorneys for Plaintiffs
13
     Dated: October 30, 2018                       PORTER SCOTT
14
                                                   A PROFESSIONAL CORPORATION
15

16                                                 By:    /s/ Carl L. Fessenden
                                                          Carl L. Fessenden
17                                                        Barakah M. Amaral
                                                   Attorneys for Defendants COUNTY OF YUBA and
18
                                                   SHERIFF-CORONER STEVEN L. DURFOR
19
     Dated: October 30, 2018                       HANSON BRIDGETT LLP
20

21                                                 By:    /s/ Samantha D. Wolff
                                                          PAUL B. MELLO
22                                                        SAMANTHA D. WOLFF
23                                                        LAUREL E. O’CONNOR
                                                   Attorneys for Defendants COUNTY OF
24                                                 SUTTER and TONY HOBSON

25
                                                  **ECF ATTESTATION
26
            I, Lori Rifkin, am the ECF User whose ID and password are being used to file this document. I
27
     attest that concurrence in the filing of this document has been obtained from the signatories.
28

      STIPULATION FOR VOLUNTARY                           -1-
      DISMISSAL OF ENTIRE ACTION
         Case 2:17-cv-02706-JAM-GGH Document 33 Filed 10/30/18 Page 4 of 4

 1            PURSUANT TO STIPULATION, IT IS SO ORDERED. This action is dismissed with
 2   prejudice.
            IT IS SO ORDERED.
 3

 4
     Dated:                          _______________________________________________
 5
                                                The Honorable John A. Mendez
 6                                                United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION FOR VOLUNTARY                  -2-
      DISMISSAL OF ENTIRE ACTION
